—Judgment, Supreme Court, New York County (Phyllis Gangel-Jacob, J.), entered August 22, 1991, granting plaintiff’s motion for summary judgment in the amount of $52,856.87, and an order of the same court, entered on or about December 6, 1991, inter alia, granting reargument but adhering to the original determination, unanimously affirmed, with costs.
We agree with the IAS Court that no questions of fact exist involving defendant’s acceptance of the goods shipped by plaintiff. Defendant’s mere complaint about the goods does not constitute a clear and unequivocal act of rejection. Moreover, defendant’s use of the goods and failure to return same constituted an acceptance of the goods (UCC 2-606 [1]; Computerized Radiological Servs. v Syntex Corp., 786 F2d 72). Defendant’s acceptance of the goods, even if the goods failed to conform to the contract, entitles plaintiff to recover the con*655tract price (Sunny Side Up v Agway, Inc., 40 AD2d 899). Concur — Sullivan, J. P., Milonas, Ellerin and Wallach, JJ.